DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 8, 9, 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 9 of copending Application No. 16373307 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the clams of the co-pending/reference application.
Claim 1 of the present application is anticipated by claims 1, 5 of the co-pending application.
Claim 4 of the present application is anticipated by claims 8-9 of the co-pending application.
Claim 8 of the present application is anticipated by claims 1, 5 of the co-pending application.

Claim 10 of the present application is anticipated by claims 1, 5 of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Publication 2016/0278138 A1) further in view of Hsu et al. (US Publication 2016/0234752 A1).
In regards to claims 1, 8, 9, 10 Chen et al. (US Publication 2016/0278138 A1) teaches, a communication system comprising: a first communication apparatus configured to control a first wireless communication and a second wireless communication different from the first wireless communication (see for example figures 1 and 6; the eNB and WiFi AP; with the respective communication protocols being different); a second communication apparatus configured to perform the second wireless communication (see the WiFi AP in figures 1 and 6); and a third communication 
In further regards to claims 1, 8, 9, 10, Chen fails to teach, specifying an upper layer by Ethertype and transferring the data.
Hsu et al. (US Publication 2016/0234752 A1) however teaches, specifying an upper layer by Ethertype and transferring the data (see paragraph 56; the WLAP is used to route the data by the UE; the UE routes the uplink data packets through a LWA-capable WLAN AP; When WLAN AP receives the frame and recognize the PDU as LTE PDU, then it will forward the PDU to the specified eNB by the RA. The recognition could be done by checking the EtherType or RA address).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to the present application to incorporate the use of Ethertype as taught by Hsu into the teachings of Chen.  The motivation to do so would be to accurately indicate the protocol that is encapsulated in the frame payload in order for the receiving end data link layer to correctly determine the processing requirements of the payload.
In regards to claim 2, Chen teaches, wherein the first wireless communications apparatus transmits to the third wireless communications apparatus, a request signal to request the available address of the third wireless communications apparatus in the 
In regards to claim 3, Chen teaches, wherein the request signal is a RRC connection reconfiguration signal (see paragraph 42; The Radio-Resource-Integration-Capable UE (namely the UE is able to access LTE network and WiFi network simultaneously) first connects to the eNB, and may inform its capabilities (whether it is Radio-Resource-Integration-Capable) to the eNB in a RRC connection procedure).  
In regards to claim 4, Chen teaches, wherein the processor transfers to the second wireless communications apparatus, the data to which a sequence number is added through the convergence layer processing, and the third wireless communications apparatus performs according as the sequence number, sequence control of data transmitted from the first wireless communications apparatus via the first wireless communication and data transmitted from the second wireless communications apparatus via the second wireless communication (see figure 7 and paragraph 39; a 
In regards to claim 5, Chen teaches, wherein the processor for performing the first wireless communication in the first wireless communications apparatus, in a case where the data is transmitted between the first wireless communications apparatus and the third wireless communications apparatus via the second wireless communication, adds to the data after the convergence layer processing, a header that includes service quality information and is the header of the -3-Application Number: 15/725,890 Attorney Docket: FJSK 7498 Reply to Office Action dated May 21, 2019 data before the convergence layer processing, and transfers to the second wireless communications apparatus, the data to which the header is added (see figure 8 and paragraph 42; the AP discovery report sent by the UE to the eNB where the AP Discovery Report may include at least a SSID and/or a BSSID of a AP selected by the UE, UE MAC address, signal quality corresponding to a selected AP, and/or UE class).  
In regards to claim 6, Chen teaches, wherein in the second wireless communication, transmission control according to the service quality information is performed (see figure 8 and paragraph 42; the AP discovery report sent by the UE to the eNB where the AP Discovery Report may include at least a SSID and/or a BSSID of a AP selected by the UE, UE MAC address, signal quality corresponding to a selected AP, and/or UE class).  
In regards to claim 7, Chen teaches, wherein the convergence layer processing includes at least any one of ciphering the data, header compression, and addition of the sequence number (see figure 7 and paragraph 39; a reordering function is needed for a .
Response to Arguments
Applicant’s arguments with respect to claim(s) and the added limitations concerning Ethertype have been considered but are moot because the new ground of rejection presented above in view of the Hsu reference.
Relevant Prior Art
	Prior art Lepp et al. (US Publication 2016/0261430 A1) teaches, using Ethertype Protocol Discrimination (EPD) encoding with radio access technology (RAT) bridging protocol that allows frames to be transmitted transparently across WLAN radio link and the backhaul link between the wireless AP and the cellular access network node (see paragraph 25).	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY P PATEL/Primary Examiner, Art Unit 2466